Case 1:18-cv-00176-JTN-ESC ECF No. 35, PageID.275 Filed 06/18/19 Page 1 of 3
Case 1:18-cv-00176-JTN-ESC ECF No. 35, PageID.276 Filed 06/18/19 Page 2 of 3
Case 1:18-cv-00176-JTN-ESC ECF No. 35, PageID.277 Filed 06/18/19 Page 3 of 3




                               CERTIFICATE OF SERVICE


      I, Scott Ahmad, hereby certify that this document filed through the ECF system will be
  sent electronically to the registered participants as identified on the notice of Electronic Filing
  (NEF) and paper copies will be sent to those indicated as non-registered participants on June
  18, 2019.


                                             /s/ Scott Ahmad
                                             Scott Ahmad
